Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered February 28, 1994, convicting him of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The agency charge given by the court was a correct statement of law and the jury did not request any supplemental instructions on that defense. Therefore, we find that the court’s decision not to give a supplemental instruction was a proper exercise of discretion (see, e.g., People v Coonan, 48 NY2d 772; People v Sanabria, 201 AD2d 513).
The defendant’s claim of repugnancy is unpreserved for appellate review since the defense counsel challenged the verdict after the jury was discharged (see, People v Alfaro, 66 NY2d *586985; People v Rogers, 177 AD2d 666; People v White, 172 AD2d 790), and we decline to reach it in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions are either unpreserved for appellate review or do not warrant reversal. Bracken, J. P., Balletta, Copertino and Hart, JJ., concur.